     Case 2:07-cv-00304-MMD-DJA Document 124 Filed 08/31/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     TRAVERS A. GREENE,                               Case No. 2:07-cv-00304-MMD-DJA

7                                  Petitioner,                        ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                             Respondents.

11

12          In this capital habeas corpus action, Petitioner Travers A. Greene, represented by

13   appointed counsel, filed a second amended habeas petition on May 6, 2020. (ECF No.

14   119.) After a 60-day extension of time, Respondents were due to respond to the second

15   amended petition by September 4, 2020. (See ECF Nos. 113, 122.)

16          On August 27, 2020, Respondents filed a motion for extension of time (ECF No.

17   123), requesting a further 31-day extension of time, which would make their response due

18   on October 5, 2020. Respondents’ counsel states that the extension of time is necessary

19   because of his obligations in other cases. Petitioner does not oppose the motion for

20   extension of time.

21          The Court finds that Respondents’ motion for extension of time is made in good

22   faith and not solely for the purpose of delay, and that there is good cause for the extension

23   of time requested.

24          It is therefore ordered that Respondents’ motion for extension of time (ECF No.

25   123) is granted. Respondents will have until and including October 5, 2020, to file an

26   answer or other response to Petitioner’s second amended habeas petition.

27   ///

28   ///
     Case 2:07-cv-00304-MMD-DJA Document 124 Filed 08/31/20 Page 2 of 2


1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered December 6, 2019 (ECF No. 113), will remain in effect.

3          DATED THIS 31st day of August 2020.

4

5
                                              MIRANDA M. DU
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
